Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 1 of 171




           EXHIBIT 7
      Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 2 of 171
                                                                                                       C-026
                 Republic of Iraq
            Communications and Media
                    Commission
             Director General's Office



No.: 96420
Date: 10/12/2013 to/Korek Telecom Ltd.
                              Subject/Inquiry and explanation on the partnership
 Greetings,
 In reference to the letter of your company No. (11-50) dated 13/3/2011,
 And in reference to the letter of our Commission No. 2713 dated 29/5/2011,
 And in reference to both letters of your company, the first under No. (11-95) dated 5/6/2011, and the
 second under No. (116-011) dated 9/8/2011,
After over 2 years of the partnership between you and France Telecom and our investigation into the
technical and financial position of your company, we would like to inform you of the following:
 1. The approval of the Communications and Media Commission to the partnership between your
 company (licensee) and the French company France Telecom, is conditional upon a number of
 requirements and obligations that must be fulfilled, particularly:
 - Providing the best services in the communications field throughout Iraq.
 - Making use of the French company France Telecom’s technologies in terms of establishing
 investment, technical, financial and commercial plans, and hiring the experienced individuals as necessary
 to allow development of the communications sector in Iraq.
 - Providing intensive and necessary technical support by France Telecom to improve the quality, extent
 and coverage of services throughout Iraq.
 - Securing the required funding to enable KOREK to meet its financial obligations, extend and develop
 its services and network, increase its client base and perform its investment obligations.
 - Complying with the terms of the licensing contract, particularly listing the company shares on the Iraq
 Stock Exchange.
 2. As of this date, the Commission could not verify that you met the above requirements, which deprives
 the said partnership of its main goal and enables a foreign company to exploit the resources of the telecom
 sector in Iraq without any positive returns by the foreign company for the sector.
 Thus, and in line with the role of our Commission to sponsor, supervise and maintain the communications
 sector being an essential component of national wealth, and based upon the authorities granted to us by
 Order No. 65 of 2004, we kindly request your company, within a period no later than one week from the
 date of this letter, to provide us with the reasons for the failure to meet the conditions mentioned above
 upon which the partnership was based, in order to take the necessary steps to allow us to maintain the
 communications sector in Iraq.
 With appreciation,
 [Signature]
 Dr. Safa Aldin Rabee
 Acting Director General
 Director General of the Commission
 [Seal of the Communications and Media Commission, Outgoing, Administrative Department]
 Copy to:
 - Board of Commissioners Office, for your kind information.
 - Communications Regulation Department/ for your kind information.
 - Outgoing file/for filing.



Email: enquiries@cmc.iq                              Al Masbah/Babel Quarter
P.O.Box 2044 Jadreiah Baghdad-Iraq                   Baghdad - Iraq
Fax:00964(1)7195839                                  Tel.: +964(1)7180009
Websiter:www.cmc.iq



                                                      1
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 3 of 171
                                                                                                        C-026

                                    Communications and Media Commission




No.: 2713
Date: 29/5/2011
                                       To/Korek Telecom Company

                                             Subject/Approval
Greetings,

Based on your letter no. (11-05) dated 13/3/2011; in execution of the decision by the Board of
Commissioners No. 16 dated 19/5/2011; based upon the approval of the Ministry of Finance/General
Commission for Taxes in their letter No. (61S/959) dated 24/5/2011; for the purpose of developing
investment in order to provide the best services in the field of telecommunications throughout Iraq; based
upon the authorities granted to us as per Order No. 65 of 2004; and in application of the provisions of
Article 24, paragraph b, of the licensing contract with Korek company, we have decided the following:
The Commission approved the partnership between Korek Telecom Ltd. (Licensee) with the French
company France Telecom, according to the following conditions:
1. Payment of the dues of the first instalment being USD 125,000,000 (only one hundred twenty five
million US Dollars) with their legal interest being USD 37,500,000 (only thirty seven million and five
hundred thousand US Dollars) upon signature of the partnership contract. Otherwise the Commission will
apply the provisions of Section 9(I) of Order No. 65 of 2004 (Commission's law in effect) without notice or
court judgment.
2. Commitment to pay the remaining due instalments according to the schedule specified in Cabinet
resolution No. 89 of 2010.
3. Commitment to all the conditions and legal, financial and technical obligations indicated in the licensing
contract including the provision of Article 24 in regards to listing the shares on the Iraq Stock Exchange.
4. Commitment to all the applicable laws of the Republic of Iraq including the provisions of Order No. 65
of 2004 or any law replacing it.




    Email:enquiries@cmc.iq
    Website:http://www.cmc.iq                           Al Masbah/Babel Quarter
    P.O.Box 2044 Jadreiah Baghdad - Iraq                Baghdad - Iraq
    Fax: 00964(1)7195839                                Tel.: +964(1)7180009




                                                       2
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 4 of 171
                                                                                                   C-026


                                      Communications and Media Commission




5. Providing the Commission with the technical, financial and commercial plans upon signature of the
partnership contract.
Our approval shall be considered valid from the date of receiving your letter approving the
abovementioned.
With appreciation,
[Signature]
Dr. Borhan Shawi
Director General
Director General of the Commission
[Seal of the Communications and Media Commission, Outgoing]
Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
Ministry of Trade/Companies Registrar/ To take the necessary procedures and inform us of the partnership
contract, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information and to take the
necessary procedures, with appreciation...
- Director General Office
- Board of Commissioners’ Office
- Financial Department
- Legal Department
- Frequencies Department
- Audit
- Outgoing file




    Email:enquiries@cmc iq
    Website:http://www.cmc.iq                           Al Masbah/Babel Quarter
    P.O.Box 2044 Jadreiah Baghdad - Iraq                Baghdad - Iraq
    Fax: 00964(1)7195839                                Tel.: +964(1)7180009




                                                       3
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 5 of 171
                                                                                                      C-026



                                                Head Office




No.: 95-11
Date: 5/6/2011

                                 To/Communications and Media Commission

                                            Subject/ Approval
Greetings,

In reference to the letter of your esteemed Commission under No. 2713 dated 29/5/2011, our company
declares consent of the conditions indicated in your letter above, as our company would like to support and
promote investment, develop the communications field and provide the best services to the citizens.
For your kind information... With appreciation..

[Signature]
Sirwan Saber Mustafa
Chairman of the Board of Directors


    Head Office




[Incoming No. 2294, dated 14/6/2011]

Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
- Ministry of Trade/Companies Registrar/ For your kind information, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information, with
appreciation...


    Korek Telecom Co.
    45 Kurdistan Str.                                                      www.korektel.com
    Salahideen, Erbil-IRAQ                                                 Mail: info@koraklet.com
                   Tel: (066) 2423406      Mob: (0750) 4450022        Fax: +964 750 4460022




                                                     4
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 6 of 171
                                                                                                      C-026


         Office of the Chairman




No.: 116-011
Dated: 9/8/2011

To: Communications and Media Commission
Subject: Settlement of dues

Greetings,

In reference to your letter No. 2713 dated 29/5/2011 in regards to the partnership contract between Korek
Telecom and France Telecom, we would like to inform you that the final partnership contract was signed
between both companies.
In execution of clause 1 of your letter mentioned above, we would like to inform you that we transferred to
your bank account an amount of USD 162,500,000 (one hundred sixty two million five hundred thousand
US Dollars) including the following:
USD 125,000,000 (only one hundred twenty five million US Dollars) from the dues of the second
instalment, the first payment of the license amount with the legal interest incurred thereto being USD
37,500,000 (only thirty seven million and five hundred thousand US Dollars). We kindly ask you to
confirm receipt thereof.
And we would like to confirm our commitment to all the terms of the license contract.

With best regards,




    Korek-Building                  Tel: (066) 2423406
    45 Kurdistan Str. Salahideen    Mob: (0750) 4450022                    www.korektel.com
    Erbil-IRAQ                      Fax: +964 750 4460022                  Mail: info@koraklet.com




                                                      5
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 7 of 171
                                                                                                   C-026


         Office of the Chairman




Enclosures: Notification of depositing the amount for the Commission

[Signature]
Sirwan Saber Mustafa
Chairman of the Board of Directors


Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
- Ministry of Trade/Companies Registrar/ For your kind information, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information, with
appreciation...
- Director General Office
- Board of Commissioners Office
- Financial Department
- Legal Department
- Frequencies Department
- Audit




    Korek-Building                   Tel: (066) 2423406
    45 Kurdistan Str. Salahideen     Mob: (0750) 4450022                 www.korektel.com
    Erbil-IRAQ                       Fax: +964 750 4460022               Mail: info@koraklet.com




                                                      6
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 8 of 171
                                                                                                        C-026



                                                Head Office



No.: 11-50
Date: 13/3/2011

Dr. Borhan Shawi
Director General of the Communications and Media Commission
Baghdad - Iraq

Subject: Request for approval to transfer the shares of Korek Telecom company in order to ensure a
strategic investment through the contribution of France Telecom (Orange) company

Greetings,

On behalf of Korek Telecom company, I would like to write to you requesting your approval to the
agreement indicated below, which Korek company is seeking to implement, noting that it strongly supports
the policy of Iraq to attract foreign investment, and complies with the requirements of the Commission and
the terms of the license granted to us.
I would like to confirm, as a result of extensive negotiations from France Telecom and Agility, that it
declared its intention to mainly invest in Korek Telecom company.
This important investment will benefit Iraq, with a value exceeding USD 800 million, to support the policy
of the Iraqi government in this respect. The mentioned investment will be spent to develop the services and
network of Korek Telecom company in Iraq and will also support the desire of Korek company to carry out
its financial and investment obligations arising from the provisions of the license granted thereto by the
esteemed Commission.
As part of this process, France Telecom (Orange) and Agility will provide extensive and necessary
technical support to improve the quality, extent and coverage of services throughout Iraq.
Each of France Telecom and Agility are committed, upon completion of this agreement, to transfer an
amount of USD 125 million to the account of the Commission on behalf of Korek company for the
instalment which the company had to pay by the end of 2010.


[Signature]
[seal:] Communications and Media Commission, confidential, Incoming No. 26, 14/3/[illegible] [illegible
handwriting]
[Seal: Korek: Head Office]




                                                      7
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 9 of 171
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 10 of 171
                                                               C-026




                               9
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 11 of 171
                                                               C-026




                               10
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 12 of 171
                                                               C-026




                               11
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 13 of 171
                                                               C-026




                               12
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 14 of 171
                                                               C-026




                               13
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 15 of 171
                                                               C-026




                               14
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 16 of 171
                                                               C-026




                               15
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 17 of 171
                                                               C-026




                               16
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 18 of 171
                                                               C-026




                               17
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 19 of 171
                                                               C-026




                               18
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 20 of 171




            EXHIBIT 8
        Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 21 of 171
                                                                                                         C-029
          Republic of Iraq                          [emblem]                          Republic of Iraq
  Communications and Media Commission             Republic of Iraq                Communications and Media
  Communications and Media Commission                                                  Commission
      Director General's Office                                                   Director General's Office
                  [document background:] Communications and Media Commission [logo]



No.: 355
Date: 16/1/2014


To / Korek Telecom

                                             Subject / Final Notice

Our commission offers you its greetings...

This is in reference to your letter no. (11-50) dated 13/3/2011, the minutes of the meeting held between us and
your company on 21/4/2011, and our commission's letter no. (2713) dated 29/5/2011. This is also in reference
to your company's letters no. (11-95) and (116-11), dated 5/6/2011 and 9/8/2011, respectively, as well as our
Commission's most recent letter no. 9642 dated 10/12/2013. We hereby confirm the following:

1- The one-week grace period granted to your company and to France Telecom / Agility to provide us with
   the reasons that prevented fulfilment of the conditions set forth in the aforementioned letters and minutes
   has expired. The partnership was conditional upon fulfilment of these conditions. Expiration of the grace
   period and passage of over one month since our most recent aforementioned letter without the submission
   of any answer or response, and without demonstration of the reasons that prevented fulfilment of the
   suspensive conditions and augmentation of the company's capital by France Telecom / Agility, reflects
   poorly on you with respect to this matter. Indeed, it proves that there is an inability to respond and provide
   any justifications for that.

2. This matter is coupled with your undoubted knowledge that the failure to fulfil any of the conditions
   specified in the aforementioned letters and minutes results in consideration of the aforementioned
   company as null and void, and as though it never existed, without the need for prior notice or a court
   judgment.

3. We reiterate that the partnership between you has gone on for over two years without the fulfilment of any
   of the suspensive conditions upon which validity of the partnership is conditioned, and particularly the
   following:




Al-Masbah - Hay Babel                                                 Email: enquiries@cmc.iq
Baghdad- Iraq                                                         P.O. Box 2044 Jadreiah Baghdad - Iraq
Tel: +964(1)7180009                                                   Fax: 00964(1)7195839
                                                                      Website: www.cmc.iq




                                                       1
         Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 22 of 171
                                                                                                        C-029
            Republic of Iraq                          [emblem]                          Republic of Iraq
   Communications and Media Commission              Republic of Iraq                Communications and Media
   Communications and Media Commission                                                   Commission
        Director General's Office                                                   Director General's Office
                   [document background:] Communications and Media Commission [logo]



    -     Actually augmenting your company's capital by contributing cash to the capital totalling no less than
          (800) million US dollars in the first year of the partnership in exchange for the French entity' s
          subscription to the [shares of the] current entity that it owns.


    -     Benefiting from the foreign partner' s technologies in order to develop investment, technical, financial
          and commercial plans, as well as recruiting the expertise necessary to enable development of the
          telecommunications sector in Iraq.

    -     Having the foreign entity provide the intensive technical assistance necessary to improve the quality
          of services and ensure they encompass all areas of Iraq.


    -     Securing the financing necessary to enable your original company (Korek) to fulfil its obligation by
          paying the sums it owes, expanding and developing its services and network, increasing the number
          of its subscribers, and fulfilling its investment obligations.


    -     Fulfilling the clauses of the licensing contract, and specifically listing the company's shares on the
          Iraq Stock Exchange.

          For this reason, we provide you with final notice that you must provide us with the reasons that
          prevented fulfilment of the aforementioned conditions upon whose fulfilment the Commission's
          approval was conditional. You must provide a response within one week of this letter. We
          would like to inform you that the Commission will undertake all procedures and hold you
          legally and financially responsible for the consequences of failing to fulfil the aforementioned
          suspensive conditions, which are necessary to protect the telecommunications sector in Iraq.

                                              ... with appreciation

                    [seal:] Communications and Media Commission                         [signature]
                            Communications and Media Commission                Dr Safaa Aldin Rabee
                             Administrative Dept. [logo] Outgoing              Acting Director General
                            Communications and Media Commission

Copy thereof to:
- Office of the Board of Commissioners ... Kindly review
- Communications Organization Department ... Kindly review
- Sent mail file

Al-Masbah - Hay Babel                                                   Email: enquiries@cmc.iq
Baghdad- Iraq                                                           P.O. Box 2044 Jadreiah Baghdad - Iraq
Tel: +964(1)7180009                                                     Fax: 00964(1)7195839
                                                                        Website: www.cmc.iq




                                                         2
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 23 of 171
                                                               C-029




                               3
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 24 of 171
                                                               C-029




                               4
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 25 of 171
                                                               C-029




                               5
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 26 of 171




            EXHIBIT 9
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 27 of 171
                                                                                           C-034
Orange aims to boost Korek, Meditel stakes to over 50% - CEO - Telecompaper              Page 1 of 6



 tp:news
 tp:research
 tp:events
 Edition: International
 Nederlands
 Naomi Tarawali
 My account
 Log out
 Products
 0 Article Binder
 Edition:
 International
 Nederlands
 Naomi Tarawali
 Log out
 Article Binder 0
 Products
 Telecompaper
 Search keywords

 0
 Sections
 Subscriptions
 Search keywords

 Home
 Wireless
 Broadband
 :
 Video
 :
 General
 :
 IT
 :
 Industry Resources
 :
 Jobs
 :
 Calendar
 Subscriptions
 Wireless


 Orange aims to boost Korek, Meditel stakes to
 over 50% - CEO
 Thursday 29 May 2014 | 11:57 CET | News

 Orange plans to become the majority shareholder in some operators in which it currently holds a
 stake, chairman and CEO Stephane Richard said in a Les Echos interview. Asked about the
 group's progress towards its target of having 300 million customers outside France by the end of



https://www.telecompaper.com/news/orange-aims-to-boost-korek-meditel-stakes-to-o... 15/03/2017
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 28 of 171
                                                                                             C-034
Orange aims to boost Korek, Meditel stakes to over 50% - CEO - Telecompaper               Page 2 of 6



 2015, he said: "We currently have a slightly fewer than 250 million customers, if you include the
 customer bases in countries we entered but where we are minority shareholders and where, if
 everything goes well, we will become majority owners by next year. I am thinking of countries
 like Irak and Morocco in particular."

 Orange owns 20 percent of Korek Telecom in Irak and 40 percent of Meditel in Morocco. Richard
 said that other things remaining equal the group will not have 300 million customers abroad by the
 end of 2015, but its growth could accelerate if opportunities arise. He added that it would be
 wrong to attribute too much importance to the target number and that Orange had increased its
 customer base by over 40 million in Africa and the Middle East since setting its target in 2010. He
 added that in countries such as Romania and Belgium, where Orange only offers mobile services,
 it seeks to offering convergent services with fixed-line partners.



         2


 Categories:    Mobile & Wireless
 Companies: Korek Telecom / Meditel / Orange
 Countries:     Belgium / Iraq / Morocco / Romania / World
 ::: add a comment


 Add comment

                                                                                                  
                                                                                                  
 Naomi                      Tarawali
  Submit

 We welcome comments that add value to the discussion. We attempt to block comments that use
 offensive language or appear to be spam, and our editors frequently review the comments to
 ensure they are appropriate. If you see a comment that you believe is inappropriate to the
 discussion, you can bring it to our attention by using the report abuse links. As the comments are
 written and submitted by visitors of the Telecompaper website, they in no way represent the
 opinion of Telecompaper.




 Related

 Mobinil becomes Orange in Egypt

 Published 09 Mar 2016 09:06 CET | Egypt
 Orange has announced the launch of the Orange brand in Egypt, replacing the Mobinil brand.
 Egypt is the French operator's largest ...

 Orange buying control of Meditel, to be named Orange Morocco



https://www.telecompaper.com/news/orange-aims-to-boost-korek-meditel-stakes-to-o... 15/03/2017
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 29 of 171
                                                                                             C-034
Orange aims to boost Korek, Meditel stakes to over 50% - CEO - Telecompaper               Page 3 of 6



 Published 23 Feb 2015 10:52 CET | Morocco
 Moroccan operator Meditel is set to be majority-owned by Orange and renamed Orange Morocco,
 reports L'Express. Orange appointed ...

 Orange in talks to buy another 9% of Meditel - report

 Published 09 Oct 2014 10:50 CET | Morocco
 Orange is in talks to buy another 9 percent of Moroccan operator Medi Telecom from Moroccan
 shareholders Finance.com and CDG, a ...

 Orange weighs acquisition of Bouygues Telecom - report

 Published 16 May 2014 08:36 CET | France
 Orange CEO Stephane Richard and Martin Bouygues have spoken on several occasions since
 April about the possible sale of Bouygues ...

 Orange looking at possible fixed acquisitions

 Published 30 Apr 2014 17:21 CET | Europe
 Romania and Moldova are among the markets where the French group Orange is looking for
 possible acquisitions, with a focus on the ...

 Orange Business Services accelerates growth strategy in Asia

 Published 22 Nov 2011 14:16 CET | Asia
 Orange Business Services (OBS) is accelerating its growth strategy in Asia Pacific by focusing on
 key areas such as network ...

 France Telecom offers little to support growth forecasts

 Published 31 May 2011 17:43 CET | France
 France Telecom has presented its targets for the period 2011-15 at an Investor Day in Paris. This
 follows its 'Conquests 2015' ...

 France Telecom outlines plans to 'adapt and conquer'

 Published 31 May 2011 09:22 CET | France
 France Telecom-Orange outlined its strategic and financial plans for 2011-15, focusing on
 increased investment and cost ...

 Orange aims for 300 million customers by 2015

 Published 05 Jul 2010 08:39 CET | World
 France Telecom-Orange has unveiled a five-year action plan called 'Conquests 2015' and featuring
 its objective of increasing its ...

 Wireless
 14:19Vodafone expands Private Recharge to Maharashtra & Goa
       India | News
 13:36



https://www.telecompaper.com/news/orange-aims-to-boost-korek-meditel-stakes-to-o... 15/03/2017
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 30 of 171
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 31 of 171
                                                                                            C-034
Orange aims to boost Korek, Meditel stakes to over 50% - CEO - Telecompaper            Page 5 of 6



 Netherlands | 2016 Q3

 ::: more facts & figures

 Market Commentary

 2 MarSnap IPO: is it a new Facebook or more like Twitter?
 22 FebTelenet wants to be number one but still has a long way to go
 21 FebDutch takeover law sympathetic, but risks bureaucracy, arbitrariness and discounts
 13 FebBelgian MVNO market consolidates: Telenet/Base becomes dominant host network
 20 JanNLziet, T-Mobile to lead Dutch market evolution in 2017
 ::: more market commentary

 Background Articles

 09:01IoT: showing more concrete examples at MWC 2017 but explosive growth unlikely until 5G
      has been implemented.
 14 MarGerman mobile revenues fall in Q4 after sharp cut in MTR
 13 MarEuropean cable sector prepares for faster broadband, new regulations
 13 MarAT&T looks to accelerate 5G testing
 13 MarMobile payments: scope expanded with payments via wearables
 ::: more background articles

 Calendar / Industry Events

 11 MarICANN58
 14 MarMastering the Requirements Process
 15 MarSynacor Q4 2016
 15 MarCellcom Israel Q4 2016
 15 MarmagicJack VocalTec Q4 2016
 17 MarDoro Q4 2016
 19 MarOFC 2017
 20 MarCustomer Contact Week Europe
 21 MarCabsat 2017
 22 MarCK Hutchison Q4 2016
 ::: More Calendar Items
 Twitter       ::: follow Telecompaper on Twitter::: follow
 Facebook      ::: like Telecompaper on Facebook::: like
 LinkedIn      ::: connect with Telecompaper on LinkedIn::: connect
 Free Headlines::: subscribe now

 Telecompaper

 We have been keeping professionals in the telecoms industry up-to-date since 2000.
 Telecompaper is a well respected, independent research and publishing company focussed on the
 telecommunications industry.

 tp:news
 tp:research
 tp:events




https://www.telecompaper.com/news/orange-aims-to-boost-korek-meditel-stakes-to-o... 15/03/2017
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 32 of 171
                                                                                         C-034
Orange aims to boost Korek, Meditel stakes to over 50% - CEO - Telecompaper            Page 6 of 6



 This Site


 Log out
 My account
 Alerts
 Subscriptions
 Products
 iPhone app
 Syndication
 FAQ / Help
 Advertise
 Press
 Contact
 Jobs
 Industry events

 Contact Information


 Corporate HQ
 Standerdmolen 20-III
 3995 AA Houten
 The Netherlands

 Phone: +31 30 6349600
 Fax: +31 30 6349699

 Legal Information


 © 2000 - 2017 Telecom.paper BV. All rights reserved. Telecompaper is a trademark of
 Telecom.paper BV. No part of this site can be reproduced without the expressed permission of
 Telecom.paper BV. Our General Terms and Conditions can be found here.

 Privacy Policy
 Cookie Statement
 Terms and Conditions


 OK
 For optimum operation, this website makes use of cookies. For more information click here.




https://www.telecompaper.com/news/orange-aims-to-boost-korek-meditel-stakes-to-o... 15/03/2017
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 33 of 171




            EXHIBIT 10
          Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 34 of 171
                                                                                                                                C-035


             Republic of Iraq                                   [emblem]                                   Republic of Iraq
  Communications and Media Commission                         Republic of Iraq                        Communications and Media
  Communications and Media Commission                                                                      Commission
         Financial Directorate                                                                          Financial Directorate
                         [document background:] Communications and Media Commission [logo]
Date: 10/6/2014
No.: 3/A/4753
                                                       To / Korek Telecom Ltd.
                                                           Subject / Notice

Our commission offers you its greetings...

Upon auditing your company's legal form, we determined that the company's structure, in terms of the
ownership of shares in its capital, does not satisfy the applicable legal requirements of the Iraqi companies to
pay our Commission 15% only of your revenues as a regulatory fee.

Final benefit from your company does not belong to Iraqi partners who own a stake of over 51% of your
company's capital. Moreover, your company's management has been assigned to the foreign partner, which
cannot, in this case, be considered anything other than a controlling or major shareholder.

The aforementioned points were supported by detailed reports prepared by international auditors who have
been accredited by our Commission.

For these reasons, and in application of the provisions of the licensing agreement signed with you, as well as in
application of the provisions of the Iraqi Companies Law, we hereby notify you that you must pay our
Commission's regulatory fee constituting 18% of your revenues. You must also pay our Commission the
differential in the regulatory fee your company owes; a differential that has not been paid and totals 3% of your
total revenues realized between the date of your company's partnership with the foreign partner and the end of
the first half of the year 2013. This sum totals ($43,536,000) forty three million five hundred thirty six
thousand dollars only. The Commission will inform you of the sum you owe for the period between the second
half of the year 2013 and this date.
                               Please take the actions necessary ... with appreciation

                 [seal:] Communications and Media Commission                                           [signature]
                         Communications and Media Commission                                Dr Safaa Eldin Rabee
                          Administrative Dept. [logo] Outgoing                                Director General
                         Communications and Media Commission

Copy thereof to:
- Office of the Board of Commissioners / Kindly review ... with appreciation, and make a notation therein.
- Office of the Chairman of the Executive Body/ Reference to his margin in our memorandum no. 1315, dated 5/5/2014, with appreciation.

- The Financial Directorate / with the preliminaries
- Sent mail file.

Al-Masbah - Hay Babel                                                                   Email: enquiries@cmc@.iq
Baghdad- Iraq                                                                           P.O. Box 2044 Jadreiah Baghdad - Iraq
Tel: +964(1)7180009                                                                     Fax: 00964(1)7195839
                                                                                        Website: www.cmc.iq




                                                                     1
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 35 of 171
                                                               C-035




                               2
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 36 of 171
                                                               C-035




                               3
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 37 of 171




            EXHIBIT 11
   Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 38 of 171
                                                                                                             C-036
               Republic of Iraq
         Communications and Media
                  Commission
           Director General Office




No.: 1/M/130
Date: 19/6/2014

Subject/ Revocation of the partnership between Korek and France Telecom/Agility

In reference to the letter of Korek company under No. (11-50) dated 13/3/2011,
In reference to the meeting report dated 21/4/2011,
In reference to the letter of our Commission under No. (2713) dated 29/5/2011,
In reference to the letters of Korek company, the first one under No. (11-95) dated 5/6/2011, and the
second under No. (116-011) dated 9/8/2011,
And in reference to the letter of our Commission under No. (9642) dated 10/12/2013,
We would like to clarify to your esteemed Board as follows:
1. It is evident to our Commission that our reviews and inquiries, in regards to the partnership between
Korek and the foreign French company France Telecom/Agility, did not receive any reply which proves
the lack of seriousness of the foreign partner even to prove that the conditions, upon which the partnership
is based, have been met.
2. It is also evident to our Commission, through our vigorous follow-up about the activity of the foreign
company/Agility in the field of the desired partnership, that there is a certain and obvious defect in the
partnership, based on the following:
- The foreign French company France Telecom/Agility did not invest amounts of USD 800 million to
support, activate and develop the activity of Korek company, whereas the partnership was limited to the
fact that the foreign company has granted a loan to Korek company which benefited the foreign company,
in addition to payment by the latter of a part of its debts by owning shares in the capital of Korek company.
- Noting that the partnership and investment of the amounts specified above, according to the letter of
Korek company No. (11-50) dated 13/3/2011, required the foreign company to actually invest these
amounts by increasing the company's capital and issuing new shares for an amount not less than USD 800
million to be fully underwritten in cash by the foreign company to implement the partnership and carry out
an actual investment of the amounts to be invested, which was not realized.
- For the purpose of transparency, it is necessary to confirm that the capital increase, which Korek
company is committed to implement for the validity of the desired partnership, would have led at the end
to cause ownership to the foreign company of a share in the company's capital according to the structure
that was previously proposed at 44%, that is to say the mentioned share shall be equivalent to the value of
underwriting in the capital specified at an amount of USD 800 million, while the fact has led to cause
ownership to the foreign company of the 44% against debts and interest without actual investment in the
legal meaning of the investment and partnership, whereas the result was to change Korek company from
debtor for the benefit of third parties to debtor for the interest of the foreign company mentioned above,
   E-mail: appeals_cmc@ymail.com
   P.O.Box 2044 Jadreiah Baghdad-Iraq                Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                              Baghdad - Iraq
   www.cmc.iq                                        Tel.: +964 (1) 7180009




                                                       1
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 39 of 171
                                                                                                          C-036
               Republic of Iraq
         Communications and Media
                Commission
           Director General Office




which rendered the operation a false partnership that only aims to transfer, purchase and assign debt from a
third party to new shareholders while keeping the company's indebtedness and amending the creditor.
- The foreign French company France Telecom/Agility did not develop investment, technical, financial
and commercial plans, and did not hire the necessary experienced individuals which would have allowed
the development of the communications sector in Iraq.
- The foreign French company France Telecom/Agility did not provide extensive technical help as
necessary to improve the quality, extent and coverage of services throughout Iraq.
- The foreign French company France Telecom/Agility did not provide the necessary financing to enable
Korek company to commit to settle the dues payable thereby, which constituted a threat to the license
granted to the company.
- Korek company did not expand and develop its services and network, and did not increase the number
of subscribers in an appropriate way in line with the results desired from partnership, leading to failure to
invest in the frequencies allocated to the company according to the purpose desired from the partnership,
which mitigated the increase in the number of subscribers and has also negatively affected the amount of
revenues by our Commission as foreseen from the desired partnership.
- Failure to comply with the terms of the license, in particular not listing the company’s shares on the
Iraq Stock Exchange, which also constituted a threat to the license granted to the company.
3. Thus, after the lapse of more than two years from the partnership desired between Korek company and
the foreign French company France Telecom/Agility, it was obvious to our Commission that the desired
partnership is unfounded in matter of law and fact, and that this false partnership only covers a borrowing
operation and foreign intervention in the affairs of the Iraqi communications sector without any intention to
support the policy of the Iraqi government.
Whereas this matter only helped to realize material and moral benefits to the foreign French company
France Telecom/Agility at the expense of the Iraqi communications sector without any real intention to
realize any valuable actual gain to Korek company.
Whereas what was undertaken by the foreign company in this respect proves the existence of certain
intentions not to develop the situation of Korek company to directly or indirectly take over and manage its
funds and rights in light of overwhelming it with debts and interest, which contradicts the principle of
partnership and sharing of profit and obligations.
Whereas the desired partnership became limited only to earning profits and interest without any intention
to undertake the obligations, burdens and losses, and also without intention to put at the disposal of the
company, and within its capital, cash allowing it to deal with its requirements and carry out its obligations.
Whereas the approval of the Communications and Media Commission to the partnership between Korek
company and the foreign French company France Telecom/Agility was an approval conditional upon
meeting all the conditions and obligations mentioned above, upon which its validity is based.
Whereas the expired period to meet these conditions is sufficient and the quick intervention of our
Commission is now required to prevent any harm to the communications sector and to the national
resources of Iraq.
    E-mail: appeals_cmc@ymail.com
    P.O.Box 2044 Jadreiah Baghdad-Iraq                Al Masbah/Babel Quarter
    Fax: 00964(1)7195839                              Baghdad - Iraq
    www.cmc.iq                                        Tel.: +964 (1) 7180009




                                                       2
   Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 40 of 171
                                                                                                        C-036
              Republic of Iraq
         Communications and Media
                Commission
           Director General Office




Whereas the Board of Commissioners, based upon the role of our Commission to protect, supervise and
maintain the communications sector, and after long and deep study, and under the negative dealing by
Korek company and by the foreign French company France Telecom/Agility in this respect, we kindly
request your esteemed Board to approve consideration of the partnership desired between Korek company
and the foreign French company France Telecom/Agility as null, void and invalid for failure to meet the
relevant partnership conditions and for lack of justifications without any legal or material effects of any
type whatsoever to our Commission provided that the company directly proceeds, within a period of no
later than 15 days from the date of notification of this decision, to reinstate the status as it was before
13/3/2011, thus to take the appropriate procedures to revoke and terminate any contracts assigning shares
in the company's capital and prove this revocation in the entries of the companies registrar. Otherwise,
Korek company shall bear all the legal consequences in case of their failure to obey and implement the
content of the decision mentioned above.

With appreciation,


[Signature]
Dr. Safa Aldin Rabee
Director General




   E-mail: appeals_cmc@ymail.com
   P.O.Box 2044 Jadreiah Baghdad-Iraq               Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                             Baghdad - Iraq
   www.cmc.iq                                       Tel.: +964 (1) 7180009




                                                      3
   Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 41 of 171
                                                                                                        C-036



                                                Head Office



No.: 11-50
Date: 13/3/2011

Dr. Borhan Shawi
Director General of the Communications and Media Commission
Baghdad - Iraq

Subject: Request for approval to transfer the shares of Korek Telecom company in order to ensure a
strategic investment through the contribution of France Telecom (Orange) company

Greetings,

On behalf of Korek Telecom company, I would like to write to you requesting your approval to the
agreement indicated below, which Korek company is seeking to implement, noting that it strongly supports
the policy of Iraq to attract foreign investment, and complies with the requirements of the Commission and
the terms of the license granted to us.
I would like to confirm, as a result of extensive negotiations from France Telecom and Agility, that it
declared its intention to mainly invest in Korek Telecom company.
This important investment will benefit Iraq, with a value exceeding USD 800 million, to support the policy
of the Iraqi government in this respect. The mentioned investment will be spent to develop the services and
network of Korek Telecom company in Iraq and will also support the desire of Korek company to carry out
its financial and investment obligations arising from the provisions of the license granted thereto by the
esteemed Commission.
As part of this process, France Telecom (Orange) and Agility will provide extensive and necessary
technical support to improve the quality, extent and coverage of services throughout Iraq.
Each of France Telecom and Agility are committed, upon completion of this agreement, to transfer an
amount of USD 125 million to the account of the Commission on behalf of Korek company for the
instalment which the company had to pay by the end of 2010.


[Signature]
[seal:] Communications and Media Commission, confidential, Incoming No. 26, 14/3/[illegible] [illegible
handwriting]
[Seal: Korek: Head Office]




                                                      4
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 42 of 171
                                                                                                         C-036

Handwriting: Mr. Hinderin

                     Korek Telecom Ltd. established in Iraq since 2000 by the shareholders

Sirwan Saber Mustafa                 Jawshin Hassan Jawshin        Jiqsy Hamo Mustafa

                       CSLTD company established outside Iraq by the Iraqi shareholders

Sirwan Saber Mustafa             Aso Mohamed Ali     Jawshin Hassan Jawshin       Jiqsy Hamo Mustafa

                Korek Telecom Holding (IH) company intended to be established in Dubai by
Global Korek Telecom (CS Ltd) company              IT Ltd company contributing at 44% of shares established
partnership at 56% of the shares                   between Orange and Agility


By virtue of the holding companies law, Korek Telecom Holding company is not a substitute for Iraqi
Korek Telecom company, which intends to provide a guarantee for France Telecom/Agility company to
protect its rights to own the shares outside Iraq as the shareholding is structured for most major companies
operating in Iraq.

The holding companies are similar to the corporate group aiming to manage the companies' shares, as an
umbrella company, approved in most international stock exchange markets, recognized by virtue of
Commerce and Companies Law in most countries of the world and approved under the international
commercial rules.

Thus, we kindly ask your esteemed Commission to approve the project to establish Korek Telecom Holding
company in partnership with IT Ltd according to the aforementioned, based upon the provided legal basis,
in application of the economic strategies approved in Iraq and in line with Order 65 issued by the coalition
authority in order to serve the communications sector in Iraq, to enable our Company to enter into fair
competition at the level of Iraq, and to meet our request.

With appreciation,

[Signature]
Sirawan Saber Mustafa
Chairman of the Board of Directors
[Seal of Korek, Head Office]

     Korek Telecom Co.
     45 Kurdistan Str.                                                       www.korektel.com
     Salahideen, Erbil-IRAQ                                                  Mail: info@koraklet.com
                    Tel: (066) 2423406       Mob: (0750) 4450022        Fax: +964 750 4460022




                                                        5
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 43 of 171
  Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 44 of 171
                                                                                                  C-036




                              In the name of God, All Mighty, All Merciful

Thursday, 21/4/2011
At 10:30


Subject/Meeting report

The persons, whose names are listed below, held a meeting in order to discuss the partnership between
Korek Telecom company and France Telecom company:

1. Mr. Hinderin Osman Khaled                 Head of the Legal Department/Korek
2. Mr. Fadel Al Tawi                         Regional Department/Korek
3. Dr. Hamid Aqrawi                          Vice-President /Korek
4. Dr. Nozad Hussein Khairy                  Vice-Chairman/Korek
5. Dr. Jiqsy Hamo Mustafa                    Head of the Financial Department/Korek
6. Dr. Borhan Shawi                          Director General /Communications and Media
                                             Commission
7. Dr. Sharkout Naqis                        Member of the Board of Commissioners /
[Signature]                                  Communications and Media Commission
8. Dr. Ahmed Al Amri                         Member of the Board of Commissioners/
[Signature]                                  Communications and Media Commission
9. Dr. Iraq Mohamed Ali Neemeh               Head of Financial Department/ Communications
                                            and Media Commission
10. Dr. Najeh Neemeh Al Khafaji             Financial Consultant/ Communications
[Signature]                                  and Media Commission
11. Dr. Karim Akla Al Sameri                Legal Consultant/ Communications and
[Signature]                                 Media Commission
12. Dr. Salem Abdul Kader Jasem             Head of Legal Department/
[Signature]                                  Communications and Media
                                             Commission
13. Dr. Mohamed Al Gharbawi                 Head of Frequencies Spectrum Department /
[Signature]                                 Communications and
                                            Media Commission
14. Dr. Mohamed Qasim                       Legal Department/ Communications
[Signature]                                 and Media Commission




                                                  7
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 45 of 171
                                                                                                        C-036




15. Dr. Karim [illegible]                [illegible] [Signature]
                                         Financial Department/ Communications and Media
16. Bassel Naim                          Commission

And the following subjects, listed in the agenda, were discussed:
1. Mechanism of partnership between Korek and France Telecom companies
2. Compatibility of this partnership with the licensing agreement
3. Guarantees requested by the Communications and Media Commission for the purpose of settlement of
the amounts payable by Korek company.
4. It was agreed as follows:
1 - Korek company requested approval to dispose of the license for the interest of a third party based upon
Article 24, paragraph b, being Korek Holding company that is intended to be established in Dubai provided
that the latter contributes to the company composed of Orange and Agility; 56% of the shares to CS Ltd
company and 44% of the shares to IT Ltd company composed of Orange and Agility provided that the
approval is based upon the following conditions: [signature]                  [signature]
                [signature]
In case of failure to meet any of the following conditions, this approval shall be considered invalid and all
consequences thereof are invalid, and Korek company shall not be entitled to file an appeal against the
decision




                                                       8
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 46 of 171
                                                                                                           C-036




of revocation thereof whereas it shall be revoked by a decision of the Commission without any need for a
notice or court judgment.
1- Settlement of the amounts within a limited period.

2. Providing the relevant documents of the companies that will be involved in the obligations and rights of
the license contract.

3. Commitment to implement the obligations of partnership and that Korek company is the party that is
committed towards the Communications and Media Commission.

4. Iraqi laws shall be applicable to the disputes in regards to the licensing contract, in particular the Law
on Collecting Governmental Debts No. 56 of year 1977.

5. Commitment of Korek company to list its shares on the Iraq Stock Exchange based upon Article 23,
paragraph 2, of the license contract and within the specified period.

6. The previous items shall be presented to the Director General of the Commission and the Board of
Commissioners to issue the appropriate decision.

[Strikethrough: The report was concluded on 21/4/2011 Thursday]
[Signature]      [Signature]      [Signature]       [Signature]           [Signature] [illegible handwritten
text]


                                                      (3)




                                                        9
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 47 of 171
                                                                                                       C-036




Korek company submitted its objection to the conditions above and declared its commitment to the
following conditions:

1. Specification of the amounts requested by the Communications and Media Commission that are payable
by Korek company, being an amount of USD [illegible] million with an amount of 6% for interest.

2. Commitment by Korek company to all the terms of the license contract and the Iraqi laws in force.

Thus, the report was concluded on Thursday, 21/04/2011.

[Signature]             [Signature]            [Signature]             [Signature]
[illegible]             Borhan Shawi           Ahmed Al Amri       [illegible]


[Signature]             [Signature]           [Signature]             [Signature]
Hinderin Osman Khaled Salem Abdul Kader Jasem [illegible]          Mohamed Qasim


[Signature]             [Signature]            [Signature]            [Signature]
[illegible]             [illegible]            Bassel Naim            [illegible]
                        21/4/2011              21/4/2011              21 April 2011




                                                    10
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 48 of 171
                                                                                                        C-036

                                    Communications and Media Commission




No.: 2713
Date: 29/5/2011
                                       To/Korek Telecom Company

                                             Subject/Approval
Greetings,

Based on your letter no. (11-05) dated 13/3/2011; in execution of the decision by the Board of
Commissioners No. 16 dated 19/5/2011; based upon the approval of the Ministry of Finance/General
Commission for Taxes in their letter No. (61S/959) dated 24/5/2011; for the purpose of developing
investment in order to provide the best services in the field of telecommunications throughout Iraq; based
upon the authorities granted to us as per Order No. 65 of 2004; and in application of the provisions of
Article 24, paragraph b, of the licensing contract with Korek company, we have decided the following:
The Commission approved the partnership between Korek Telecom Ltd. (Licensee) with the French
company France Telecom, according to the following conditions:
1. Payment of the dues of the first instalment being USD 125,000,000 (only one hundred twenty five
million US Dollars) with their legal interest being USD 37,500,000 (only thirty seven million and five
hundred thousand US Dollars) upon signature of the partnership contract. Otherwise the Commission will
apply the provisions of Section 9(I) of Order No. 65 of 2004 (Commission's law in effect) without notice or
court judgment.
2. Commitment to pay the remaining due instalments according to the schedule specified in Cabinet
resolution No. 89 of 2010.
3. Commitment to all the conditions and legal, financial and technical obligations indicated in the licensing
contract including the provision of Article 24 in regards to listing the shares on the Iraq Stock Exchange.
4. Commitment to all the applicable laws of the Republic of Iraq including the provisions of Order No. 65
of 2004 or any law replacing it.




    Email:enquiries@cmc.iq
    Website:http://www.cmc.iq                           Al Masbah/Babel Quarter
    P.O.Box 2044 Jadreiah Baghdad - Iraq                Baghdad - Iraq
    Fax: 00964(1)7195839                                Tel.: +964(1)7180009




                                                      11
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 49 of 171
                                                                                                   C-036


                                      Communications and Media Commission




5. Providing the Commission with the technical, financial and commercial plans upon signature of the
partnership contract.
Our approval shall be considered valid from the date of receiving your letter approving the
abovementioned.
With appreciation,
[Signature]
Dr. Borhan Shawi
Director General
Director General of the Commission
[Seal of the Communications and Media Commission, Outgoing]
Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
Ministry of Trade/Companies Registrar/ To take the necessary procedures and inform us of the partnership
contract, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information and to take the
necessary procedures, with appreciation...
- Director General Office
- Board of Commissioners’ Office
- Financial Department
- Legal Department
- Frequencies Department
- Audit
- Outgoing file




    Email:enquiries@cmc iq
    Website:http://www.cmc.iq                           Al Masbah/Babel Quarter
    P.O.Box 2044 Jadreiah Baghdad - Iraq                Baghdad - Iraq
    Fax: 00964(1)7195839                                Tel.: +964(1)7180009




                                                     12
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 50 of 171
                                                                                                      C-036



                                                Head Office




No.: 95-11
Date: 5/6/2011

                                 To/Communications and Media Commission

                                            Subject/ Approval
Greetings,

In reference to the letter of your esteemed Commission under No. 2713 dated 29/5/2011, our company
declares consent of the conditions indicated in your letter above, as our company would like to support and
promote investment, develop the communications field and provide the best services to the citizens.
For your kind information... With appreciation..

[Signature]
Sirwan Saber Mustafa
Chairman of the Board of Directors


    Head Office




[Incoming No. 2294, dated 14/6/2011]

Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
- Ministry of Trade/Companies Registrar/ For your kind information, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information, with
appreciation...


    Korek Telecom Co.
    45 Kurdistan Str.                                                      www.korektel.com
    Salahideen, Erbil-IRAQ                                                 Mail: info@koraklet.com
                   Tel: (066) 2423406      Mob: (0750) 4450022        Fax: +964 750 4460022




                                                    13
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 51 of 171
                                                                                                      C-036


         Office of the Chairman




No.: 116-011
Dated: 9/8/2011

To: Communications and Media Commission
Subject: Settlement of dues

Greetings,

In reference to your letter No. 2713 dated 29/5/2011 in regards to the partnership contract between Korek
Telecom and France Telecom, we would like to inform you that the final partnership contract was signed
between both companies.
In execution of clause 1 of your letter mentioned above, we would like to inform you that we transferred to
your bank account an amount of USD 162,500,000 (one hundred sixty two million five hundred thousand
US Dollars) including the following:
USD 125,000,000 (only one hundred twenty five million US Dollars) from the dues of the second
instalment, the first payment of the license amount with the legal interest incurred thereto being USD
37,500,000 (only thirty seven million and five hundred thousand US Dollars). We kindly ask you to
confirm receipt thereof.
And we would like to confirm our commitment to all the terms of the license contract.

With best regards,




    Korek-Building                  Tel: (066) 2423406
    45 Kurdistan Str. Salahideen    Mob: (0750) 4450022                    www.korektel.com
    Erbil-IRAQ                      Fax: +964 750 4460022                  Mail: info@koraklet.com




                                                     14
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 52 of 171
                                                                                                   C-036


         Office of the Chairman




Enclosures: Notification of depositing the amount for the Commission

[Signature]
Sirwan Saber Mustafa
Chairman of the Board of Directors


Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
- Ministry of Trade/Companies Registrar/ For your kind information, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information, with
appreciation...
- Director General Office
- Board of Commissioners Office
- Financial Department
- Legal Department
- Frequencies Department
- Audit




    Korek-Building                   Tel: (066) 2423406
    45 Kurdistan Str. Salahideen     Mob: (0750) 4450022                 www.korektel.com
    Erbil-IRAQ                       Fax: +964 750 4460022               Mail: info@koraklet.com




                                                     15
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 53 of 171
                                                                                                       C-036
                 Republic of Iraq
            Communications and Media
                    Commission
             Director General's Office



No.: 96420
Date: 10/12/2013 to/Korek Telecom Ltd.
                              Subject/Inquiry and explanation on the partnership
 Greetings,
 In reference to the letter of your company No. (11-50) dated 13/3/2011,
 And in reference to the letter of our Commission No. 2713 dated 29/5/2011,
 And in reference to both letters of your company, the first under No. (11-95) dated 5/6/2011, and the
 second under No. (116-011) dated 9/8/2011,
After over 2 years of the partnership between you and France Telecom and our investigation into the
technical and financial position of your company, we would like to inform you of the following:
 1. The approval of the Communications and Media Commission to the partnership between your
 company (licensee) and the French company France Telecom, is conditional upon a number of
 requirements and obligations that must be fulfilled, particularly:
 - Providing the best services in the communications field throughout Iraq.
 - Making use of the French company France Telecom’s technologies in terms of establishing
 investment, technical, financial and commercial plans, and hiring the experienced individuals as necessary
 to allow development of the communications sector in Iraq.
 - Providing intensive and necessary technical support by France Telecom to improve the quality, extent
 and coverage of services throughout Iraq.
 - Securing the required funding to enable KOREK to meet its financial obligations, extend and develop
 its services and network, increase its client base and perform its investment obligations.
 - Complying with the terms of the licensing contract, particularly listing the company shares on the Iraq
 Stock Exchange.
 2. As of this date, the Commission could not verify that you met the above requirements, which deprives
 the said partnership of its main goal and enables a foreign company to exploit the resources of the telecom
 sector in Iraq without any positive returns by the foreign company for the sector.
 Thus, and in line with the role of our Commission to sponsor, supervise and maintain the communications
 sector being an essential component of national wealth, and based upon the authorities granted to us by
 Order No. 65 of 2004, we kindly request your company, within a period no later than one week from the
 date of this letter, to provide us with the reasons for the failure to meet the conditions mentioned above
 upon which the partnership was based, in order to take the necessary steps to allow us to maintain the
 communications sector in Iraq.
 With appreciation,
 [Signature]
 Dr. Safa Aldin Rabee
 Acting Director General
 Director General of the Commission
 [Seal of the Communications and Media Commission, Outgoing, Administrative Department]
 Copy to:
 - Board of Commissioners Office, for your kind information.
 - Communications Regulation Department/ for your kind information.
 - Outgoing file/for filing.



Email: enquiries@cmc.iq                              Al Masbah/Babel Quarter
P.O.Box 2044 Jadreiah Baghdad-Iraq                   Baghdad - Iraq
Fax:00964(1)7195839                                  Tel.: +964(1)7180009
Websiter:www.cmc.iq



                                                     16
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 54 of 171
                                                               C-036




                               17
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 55 of 171
                                                             C-036




                               18
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 56 of 171
                                                             C-036




                               19
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 57 of 171
                                                             C-036




                               20
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 58 of 171
                                                             C-036




                               21
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 59 of 171
                                                             C-036




                               22
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 60 of 171
                                                             C-036




                               23
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 61 of 171
                                                             C-036




                               24
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 62 of 171
                                                             C-036




                               25
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 63 of 171
                                                             C-036




                               26
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 64 of 171
                                                             C-036




                               27
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 65 of 171
                                                             C-036




                               28
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 66 of 171
                                                             C-036




                               29
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 67 of 171
                                                             C-036




                               30
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 68 of 171
                                                             C-036




                               31
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 69 of 171
                                                             C-036




                               32
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 70 of 171
                                                             C-036




                               33
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 71 of 171




            EXHIBIT 12
  Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 72 of 171
                                                                                                         C-037

            Republic of Iraq
        Communications and Media
             Commission
             Legal Directorate




No.: Q/4/5332
Date: 2/7/2014

                                      To/ Korek Telecom Ltd.
     Subject/ Decision to revoke partnership between Korek Ltd. and France Telecom / Agility

Greetings,

In reference to the letter of your company under No. (11-50) dated 13/3/2011,
In reference to the meeting report dated 21/4/2011,
In reference to the letter of our Commission under No. (2713) dated 29/5/2011,
In reference to the letters of your company, the first one under No. (11-95) dated 5/6/2011, and the
second under No. (116-011) dated 9/8/2011,
And in reference to the letter of our Commission under No. (9642) dated 10/12/2013,

We inform you that, after long and deep study of the subject of partnership between your company and
the foreign French company France Telecom/Agility, studying its different legal and factual aspects, and
in respect of the authority granted to our Commission by virtue of the terms of the meeting which was
held on 21/4/2011 between our Commission and your company, and based upon the regulatory role
exercised by our Commission within the framework of verifying that the suspension conditions have
been met, upon which the partnership was based, and to determine the appropriate legal consequences,
including the revocation of the mentioned partnership in light of the fact that the suspension conditions
have not been collectively met, the Board of Commissioners decided, in its session held on 24/6/2014, in
report No. 19/2014, to consider the approval of our Commission based upon the principle of partnership
dated 29/5/2011 as void and null as the suspension conditions, to which you were committed to fully
carry out, have not been met by virtue of the report of the meeting dated 21/4/2011 and by virtue of your
repetitive letters.

Thus, we inform you by virtue of this letter of the final decision of our Commission by considering the
partnership, desired between you and the foreign French company France Telecom/Agility, as void, null
and invalid because the related suspension conditions have not been met, and for lack of evidence thereof
without any legal or material effects of any type whatsoever. And we warn you in this respect to
immediately proceed, within a period of no later than 15 days from the date of this letter, to reinstate the
status as it was on 13/3/2011, take the procedures to revoke and terminate any contracts assigning shares
in your company's capital that were concluded after 13/3/2011, prove this revocation in the legal entries
with the companies registrar and provide our Commission with a new statement proving the return of

   Email: enquiries@cmc.iq
   P.O.Box 2044 Jadreiah Baghdad-Iraq                Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                              Baghdad - Iraq
   Website:www.cmc.iq                                Tel.: +964 (1) 7180009




                                                      1
  Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 73 of 171
                                                                                                   C-037

           Republic of Iraq
       Communications and Media
            Commission
            Legal Directorate




shares to their original owners. Otherwise, your company shall bear all the legal consequences and
necessary procedures will be taken against your company to compel you to obey and execute the content
of the decision mentioned above.

With appreciation,

[Signature]
Dr. Safa Aldin Rabee
Director General of the Commission

[Seal of the Communications and Media Commission, Administrative Department, Outgoing]

Copy to:
*Office of Commissioners.. For your kind information/with appreciation.
*Director General Office.. For your kind information/with appreciation.
*Legal Department.. For filing with priorities.
*Outgoing file.




   Email: enquiries@cmc.iq
   P.O.Box 2044 Jadreiah Baghdad-Iraq             Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                           Baghdad - Iraq
   Website:www.cmc.iq                             Tel.: +964 (1) 7180009




                                                   2
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 74 of 171
                                                                                                     C-037

             Republic of Iraq
         Communications and Media
                  Commission
          Board of Commissioners




No.: 14/2014
Date: 25/6/2014

Mr. Director General by proxy

                                           Subject/Approval

The Board of Commissioners approved, in its session held on 24/6/2014, your proposal to revoke the
partnership between Korek and France Telecom/Agility, as mentioned in your memorandum No.
(1/M/131 dated 19/6/2014).

With thanks and appreciation...




Enclosures:
*Memorandum of the Executive Management No. (1/M/131 dated 19/6/2014)

[Signature]
Dr. Ali Nasser Al Khwildi
President of the Board of Commissioners

Handwriting :According to the meeting on 25/6.
Legal/
[illegible]
[Signature] [illegible]

5050/ 29/6/2012




   E-mail: enquiries@cmc.iq
   P.O.Box 2044 Jadreiah Baghdad-Iraq             Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                           Baghdad - Iraq
   Website:www.cmc.iq                             Tel.: +964 (1) 7180009




                                                 3
   Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 75 of 171
                                                                                                   C-037

             Republic of Iraq
         Communications and Media
                  Commission
             Director General Office

     Internal Memorandum


No. 1/M/131                                 [Signature]
Date: 19/6/2014                        Dr. Ali Al Khwildi
                                            24/6

To/Messrs. President and Members of the Board of Commissioners
   Subject/Revocation of the partnership between Korek and France Telecom/Agility

Greetings,

Please find enclosed the memorandum of the Director General under No. (130) dated 19/6/2014 in regards
to the partnership between Korek and France Telecom/Agility.
For your kind information... with appreciation
Enclosures:
- Memorandum of the Director General mentioned above

[Signature] 24/6
Handwriting: I reserve and propose to give a timeline for Korek and France Telecom to meet the
conditions contained in the [cut off]
      - The Board approved by majority the revocation of the partnership as indicated in letter 1/M/131.
[Signature]                            [Signature]
Dr. Safaa Aldine Rabee                 Jasem Alami
Director General                            24/6/2014

Statement of the mandating reasons for the previous correspondence [illegible]
[Signature] Salem Mashkour 24/6/2014

[Signature]                            Khalil [Illegible]
Dr. Safaa Aldine Rabee                 [Signature]

Copy to:
- File of internal memorandums




   E-mail: enquiries@cmc.iq
   P.O.Box 2044 Jadreiah Baghdad-Iraq               Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                             Baghdad - Iraq
   Website:www.cmc.iq                               Tel.: +964 (1) 7180009




                                                     4
   Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 76 of 171
                                                                                                             C-037
               Republic of Iraq
         Communications and Media
                  Commission
           Director General Office




No.: 1/M/130
Date: 19/6/2014

Subject/ Revocation of the partnership between Korek and France Telecom/Agility

In reference to the letter of Korek company under No. (11-50) dated 13/3/2011,
In reference to the meeting report dated 21/4/2011,
In reference to the letter of our Commission under No. (2713) dated 29/5/2011,
In reference to the letters of Korek company, the first one under No. (11-95) dated 5/6/2011, and the
second under No. (116-011) dated 9/8/2011,
And in reference to the letter of our Commission under No. (9642) dated 10/12/2013,
We would like to clarify to your esteemed Board as follows:
1. It is evident to our Commission that our reviews and inquiries, in regards to the partnership between
Korek and the foreign French company France Telecom/Agility, did not receive any reply which proves
the lack of seriousness of the foreign partner even to prove that the conditions, upon which the partnership
is based, have been met.
2. It is also evident to our Commission, through our vigorous follow-up about the activity of the foreign
company/Agility in the field of the desired partnership, that there is a certain and obvious defect in the
partnership, based on the following:
- The foreign French company France Telecom/Agility did not invest amounts of USD 800 million to
support, activate and develop the activity of Korek company, whereas the partnership was limited to the
fact that the foreign company has granted a loan to Korek company which benefited the foreign company,
in addition to payment by the latter of a part of its debts by owning shares in the capital of Korek company.
- Noting that the partnership and investment of the amounts specified above, according to the letter of
Korek company No. (11-50) dated 13/3/2011, required the foreign company to actually invest these
amounts by increasing the company's capital and issuing new shares for an amount not less than USD 800
million to be fully underwritten in cash by the foreign company to implement the partnership and carry out
an actual investment of the amounts to be invested, which was not realized.
- For the purpose of transparency, it is necessary to confirm that the capital increase, which Korek
company is committed to implement for the validity of the desired partnership, would have led at the end
to cause ownership to the foreign company of a share in the company's capital according to the structure
that was previously proposed at 44%, that is to say the mentioned share shall be equivalent to the value of
underwriting in the capital specified at an amount of USD 800 million, while the fact has led to cause
ownership to the foreign company of the 44% against debts and interest without actual investment in the
legal meaning of the investment and partnership, whereas the result was to change Korek company from
debtor for the benefit of third parties to debtor for the interest of the foreign company mentioned above,
   E-mail: appeals_cmc@ymail.com
   P.O.Box 2044 Jadreiah Baghdad-Iraq                Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                              Baghdad - Iraq
   www.cmc.iq                                        Tel.: +964 (1) 7180009




                                                       5
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 77 of 171
                                                                                                          C-037
               Republic of Iraq
         Communications and Media
                Commission
           Director General Office




which rendered the operation a false partnership that only aims to transfer, purchase and assign debt from a
third party to new shareholders while keeping the company's indebtedness and amending the creditor.
- The foreign French company France Telecom/Agility did not develop investment, technical, financial
and commercial plans, and did not hire the necessary experienced individuals which would have allowed
the development of the communications sector in Iraq.
- The foreign French company France Telecom/Agility did not provide extensive technical help as
necessary to improve the quality, extent and coverage of services throughout Iraq.
- The foreign French company France Telecom/Agility did not provide the necessary financing to enable
Korek company to commit to settle the dues payable thereby, which constituted a threat to the license
granted to the company.
- Korek company did not expand and develop its services and network, and did not increase the number
of subscribers in an appropriate way in line with the results desired from partnership, leading to failure to
invest in the frequencies allocated to the company according to the purpose desired from the partnership,
which mitigated the increase in the number of subscribers and has also negatively affected the amount of
revenues by our Commission as foreseen from the desired partnership.
- Failure to comply with the terms of the license, in particular not listing the company’s shares on the
Iraq Stock Exchange, which also constituted a threat to the license granted to the company.
3. Thus, after the lapse of more than two years from the partnership desired between Korek company and
the foreign French company France Telecom/Agility, it was obvious to our Commission that the desired
partnership is unfounded in matter of law and fact, and that this false partnership only covers a borrowing
operation and foreign intervention in the affairs of the Iraqi communications sector without any intention to
support the policy of the Iraqi government.
Whereas this matter only helped to realize material and moral benefits to the foreign French company
France Telecom/Agility at the expense of the Iraqi communications sector without any real intention to
realize any valuable actual gain to Korek company.
Whereas what was undertaken by the foreign company in this respect proves the existence of certain
intentions not to develop the situation of Korek company to directly or indirectly take over and manage its
funds and rights in light of overwhelming it with debts and interest, which contradicts the principle of
partnership and sharing of profit and obligations.
Whereas the desired partnership became limited only to earning profits and interest without any intention
to undertake the obligations, burdens and losses, and also without intention to put at the disposal of the
company, and within its capital, cash allowing it to deal with its requirements and carry out its obligations.
Whereas the approval of the Communications and Media Commission to the partnership between Korek
company and the foreign French company France Telecom/Agility was an approval conditional upon
meeting all the conditions and obligations mentioned above, upon which its validity is based.
Whereas the expired period to meet these conditions is sufficient and the quick intervention of our
Commission is now required to prevent any harm to the communications sector and to the national
resources of Iraq.
    E-mail: appeals_cmc@ymail.com
    P.O.Box 2044 Jadreiah Baghdad-Iraq                Al Masbah/Babel Quarter
    Fax: 00964(1)7195839                              Baghdad - Iraq
    www.cmc.iq                                        Tel.: +964 (1) 7180009




                                                       6
   Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 78 of 171
                                                                                                        C-037
              Republic of Iraq
         Communications and Media
                Commission
           Director General Office




Whereas the Board of Commissioners, based upon the role of our Commission to protect, supervise and
maintain the communications sector, and after long and deep study, and under the negative dealing by
Korek company and by the foreign French company France Telecom/Agility in this respect, we kindly
request your esteemed Board to approve consideration of the partnership desired between Korek company
and the foreign French company France Telecom/Agility as null, void and invalid for failure to meet the
relevant partnership conditions and for lack of justifications without any legal or material effects of any
type whatsoever to our Commission provided that the company directly proceeds, within a period of no
later than 15 days from the date of notification of this decision, to reinstate the status as it was before
13/3/2011, thus to take the appropriate procedures to revoke and terminate any contracts assigning shares
in the company's capital and prove this revocation in the entries of the companies registrar. Otherwise,
Korek company shall bear all the legal consequences in case of their failure to obey and implement the
content of the decision mentioned above.

With appreciation,


[Signature]
Dr. Safa Aldin Rabee
Director General




   E-mail: appeals_cmc@ymail.com
   P.O.Box 2044 Jadreiah Baghdad-Iraq               Al Masbah/Babel Quarter
   Fax: 00964(1)7195839                             Baghdad - Iraq
   www.cmc.iq                                       Tel.: +964 (1) 7180009




                                                      7
   Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 79 of 171
                                                                                                        C-037



                                                Head Office



No.: 11-50
Date: 13/3/2011

Dr. Borhan Shawi
Director General of the Communications and Media Commission
Baghdad - Iraq

Subject: Request for approval to transfer the shares of Korek Telecom company in order to ensure a
strategic investment through the contribution of France Telecom (Orange) company

Greetings,

On behalf of Korek Telecom company, I would like to write to you requesting your approval to the
agreement indicated below, which Korek company is seeking to implement, noting that it strongly supports
the policy of Iraq to attract foreign investment, and complies with the requirements of the Commission and
the terms of the license granted to us.
I would like to confirm, as a result of extensive negotiations from France Telecom and Agility, that it
declared its intention to mainly invest in Korek Telecom company.
This important investment will benefit Iraq, with a value exceeding USD 800 million, to support the policy
of the Iraqi government in this respect. The mentioned investment will be spent to develop the services and
network of Korek Telecom company in Iraq and will also support the desire of Korek company to carry out
its financial and investment obligations arising from the provisions of the license granted thereto by the
esteemed Commission.
As part of this process, France Telecom (Orange) and Agility will provide extensive and necessary
technical support to improve the quality, extent and coverage of services throughout Iraq.
Each of France Telecom and Agility are committed, upon completion of this agreement, to transfer an
amount of USD 125 million to the account of the Commission on behalf of Korek company for the
instalment which the company had to pay by the end of 2010.


[Signature]
[seal:] Communications and Media Commission, confidential, Incoming No. 26, 14/3/[illegible] [illegible
handwriting]
[Seal: Korek: Head Office]




                                                      8
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 80 of 171
                                                                                                         C-037

Handwriting: Mr. Hinderin

                     Korek Telecom Ltd. established in Iraq since 2000 by the shareholders

Sirwan Saber Mustafa                 Jawshin Hassan Jawshin        Jiqsy Hamo Mustafa

                       CSLTD company established outside Iraq by the Iraqi shareholders

Sirwan Saber Mustafa             Aso Mohamed Ali     Jawshin Hassan Jawshin       Jiqsy Hamo Mustafa

                Korek Telecom Holding (IH) company intended to be established in Dubai by
Global Korek Telecom (CS Ltd) company              IT Ltd company contributing at 44% of shares established
partnership at 56% of the shares                   between Orange and Agility


By virtue of the holding companies law, Korek Telecom Holding company is not a substitute for Iraqi
Korek Telecom company, which intends to provide a guarantee for France Telecom/Agility company to
protect its rights to own the shares outside Iraq as the shareholding is structured for most major companies
operating in Iraq.

The holding companies are similar to the corporate group aiming to manage the companies' shares, as an
umbrella company, approved in most international stock exchange markets, recognized by virtue of
Commerce and Companies Law in most countries of the world and approved under the international
commercial rules.

Thus, we kindly ask your esteemed Commission to approve the project to establish Korek Telecom Holding
company in partnership with IT Ltd according to the aforementioned, based upon the provided legal basis,
in application of the economic strategies approved in Iraq and in line with Order 65 issued by the coalition
authority in order to serve the communications sector in Iraq, to enable our Company to enter into fair
competition at the level of Iraq, and to meet our request.

With appreciation,

[Signature]
Sirawan Saber Mustafa
Chairman of the Board of Directors
[Seal of Korek, Head Office]

     Korek Telecom Co.
     45 Kurdistan Str.                                                       www.korektel.com
     Salahideen, Erbil-IRAQ                                                  Mail: info@koraklet.com
                    Tel: (066) 2423406       Mob: (0750) 4450022        Fax: +964 750 4460022




                                                        9
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 81 of 171
  Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 82 of 171
                                                                                                  C-037




                              In the name of God, All Mighty, All Merciful

Thursday, 21/4/2011
At 10:30


Subject/Meeting report

The persons, whose names are listed below, held a meeting in order to discuss the partnership between
Korek Telecom company and France Telecom company:

1. Mr. Hinderin Osman Khaled                 Head of the Legal Department/Korek
2. Mr. Fadel Al Tawi                         Regional Department/Korek
3. Dr. Hamid Aqrawi                          Vice-President /Korek
4. Dr. Nozad Hussein Khairy                  Vice-Chairman/Korek
5. Dr. Jiqsy Hamo Mustafa                    Head of the Financial Department/Korek
6. Dr. Borhan Shawi                          Director General /Communications and Media
                                             Commission
7. Dr. Sharkout Naqis                        Member of the Board of Commissioners /
[Signature]                                  Communications and Media Commission
8. Dr. Ahmed Al Amri                         Member of the Board of Commissioners/
[Signature]                                  Communications and Media Commission
9. Dr. Iraq Mohamed Ali Neemeh               Head of Financial Department/ Communications
                                            and Media Commission
10. Dr. Najeh Neemeh Al Khafaji             Financial Consultant/ Communications
[Signature]                                  and Media Commission
11. Dr. Karim Akla Al Sameri                Legal Consultant/ Communications and
[Signature]                                 Media Commission
12. Dr. Salem Abdul Kader Jasem             Head of Legal Department/
[Signature]                                  Communications and Media
                                             Commission
13. Dr. Mohamed Al Gharbawi                 Head of Frequencies Spectrum Department /
[Signature]                                 Communications and
                                            Media Commission
14. Dr. Mohamed Qasim                       Legal Department/ Communications
[Signature]                                 and Media Commission




                                                 11
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 83 of 171
                                                                                                        C-037




15. Dr. Karim [illegible]                [illegible] [Signature]
                                         Financial Department/ Communications and Media
16. Bassel Naim                          Commission

And the following subjects, listed in the agenda, were discussed:
1. Mechanism of partnership between Korek and France Telecom companies
2. Compatibility of this partnership with the licensing agreement
3. Guarantees requested by the Communications and Media Commission for the purpose of settlement of
the amounts payable by Korek company.
4. It was agreed as follows:
1 - Korek company requested approval to dispose of the license for the interest of a third party based upon
Article 24, paragraph b, being Korek Holding company that is intended to be established in Dubai provided
that the latter contributes to the company composed of Orange and Agility; 56% of the shares to CS Ltd
company and 44% of the shares to IT Ltd company composed of Orange and Agility provided that the
approval is based upon the following conditions: [signature]                  [signature]
                [signature]
In case of failure to meet any of the following conditions, this approval shall be considered invalid and all
consequences thereof are invalid, and Korek company shall not be entitled to file an appeal against the
decision




                                                      12
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 84 of 171
                                                                                                           C-037




of revocation thereof whereas it shall be revoked by a decision of the Commission without any need for a
notice or court judgment.
1- Settlement of the amounts within a limited period.

2. Providing the relevant documents of the companies that will be involved in the obligations and rights of
the license contract.

3. Commitment to implement the obligations of partnership and that Korek company is the party that is
committed towards the Communications and Media Commission.

4. Iraqi laws shall be applicable to the disputes in regards to the licensing contract, in particular the Law
on Collecting Governmental Debts No. 56 of year 1977.

5. Commitment of Korek company to list its shares on the Iraq Stock Exchange based upon Article 23,
paragraph 2, of the license contract and within the specified period.

6. The previous items shall be presented to the Director General of the Commission and the Board of
Commissioners to issue the appropriate decision.

[Strikethrough: The report was concluded on 21/4/2011 Thursday]
[Signature]      [Signature]      [Signature]       [Signature]           [Signature] [illegible handwritten
text]


                                                      (3)




                                                       13
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 85 of 171
                                                                                                       C-037




Korek company submitted its objection to the conditions above and declared its commitment to the
following conditions:

1. Specification of the amounts requested by the Communications and Media Commission that are payable
by Korek company, being an amount of USD [illegible] million with an amount of 6% for interest.

2. Commitment by Korek company to all the terms of the license contract and the Iraqi laws in force.

Thus, the report was concluded on Thursday, 21/04/2011.

[Signature]             [Signature]            [Signature]             [Signature]
[illegible]             Borhan Shawi           Ahmed Al Amri       [illegible]


[Signature]             [Signature]           [Signature]             [Signature]
Hinderin Osman Khaled Salem Abdul Kader Jasem [illegible]          Mohamed Qasim


[Signature]             [Signature]            [Signature]            [Signature]
[illegible]             [illegible]            Bassel Naim            [illegible]
                        21/4/2011              21/4/2011              21 April 2011




                                                    14
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 86 of 171
                                                                                                        C-037

                                    Communications and Media Commission




No.: 2713
Date: 29/5/2011
                                       To/Korek Telecom Company

                                             Subject/Approval
Greetings,

Based on your letter no. (11-05) dated 13/3/2011; in execution of the decision by the Board of
Commissioners No. 16 dated 19/5/2011; based upon the approval of the Ministry of Finance/General
Commission for Taxes in their letter No. (61S/959) dated 24/5/2011; for the purpose of developing
investment in order to provide the best services in the field of telecommunications throughout Iraq; based
upon the authorities granted to us as per Order No. 65 of 2004; and in application of the provisions of
Article 24, paragraph b, of the licensing contract with Korek company, we have decided the following:
The Commission approved the partnership between Korek Telecom Ltd. (Licensee) with the French
company France Telecom, according to the following conditions:
1. Payment of the dues of the first instalment being USD 125,000,000 (only one hundred twenty five
million US Dollars) with their legal interest being USD 37,500,000 (only thirty seven million and five
hundred thousand US Dollars) upon signature of the partnership contract. Otherwise the Commission will
apply the provisions of Section 9(I) of Order No. 65 of 2004 (Commission's law in effect) without notice or
court judgment.
2. Commitment to pay the remaining due instalments according to the schedule specified in Cabinet
resolution No. 89 of 2010.
3. Commitment to all the conditions and legal, financial and technical obligations indicated in the licensing
contract including the provision of Article 24 in regards to listing the shares on the Iraq Stock Exchange.
4. Commitment to all the applicable laws of the Republic of Iraq including the provisions of Order No. 65
of 2004 or any law replacing it.




    Email:enquiries@cmc.iq
    Website:http://www.cmc.iq                           Al Masbah/Babel Quarter
    P.O.Box 2044 Jadreiah Baghdad - Iraq                Baghdad - Iraq
    Fax: 00964(1)7195839                                Tel.: +964(1)7180009




                                                      15
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 87 of 171
                                                                                                   C-037


                                      Communications and Media Commission




5. Providing the Commission with the technical, financial and commercial plans upon signature of the
partnership contract.
Our approval shall be considered valid from the date of receiving your letter approving the
abovementioned.
With appreciation,
[Signature]
Dr. Borhan Shawi
Director General
Director General of the Commission
[Seal of the Communications and Media Commission, Outgoing]
Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
Ministry of Trade/Companies Registrar/ To take the necessary procedures and inform us of the partnership
contract, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information and to take the
necessary procedures, with appreciation...
- Director General Office
- Board of Commissioners’ Office
- Financial Department
- Legal Department
- Frequencies Department
- Audit
- Outgoing file




    Email:enquiries@cmc iq
    Website:http://www.cmc.iq                           Al Masbah/Babel Quarter
    P.O.Box 2044 Jadreiah Baghdad - Iraq                Baghdad - Iraq
    Fax: 00964(1)7195839                                Tel.: +964(1)7180009




                                                     16
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 88 of 171
                                                                                                      C-037



                                                Head Office




No.: 95-11
Date: 5/6/2011

                                 To/Communications and Media Commission

                                            Subject/ Approval
Greetings,

In reference to the letter of your esteemed Commission under No. 2713 dated 29/5/2011, our company
declares consent of the conditions indicated in your letter above, as our company would like to support and
promote investment, develop the communications field and provide the best services to the citizens.
For your kind information... With appreciation..

[Signature]
Sirwan Saber Mustafa
Chairman of the Board of Directors


    Head Office




[Incoming No. 2294, dated 14/6/2011]

Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
- Ministry of Trade/Companies Registrar/ For your kind information, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information, with
appreciation...


    Korek Telecom Co.
    45 Kurdistan Str.                                                      www.korektel.com
    Salahideen, Erbil-IRAQ                                                 Mail: info@koraklet.com
                   Tel: (066) 2423406      Mob: (0750) 4450022        Fax: +964 750 4460022




                                                    17
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 89 of 171
                                                                                                      C-037


         Office of the Chairman




No.: 116-011
Dated: 9/8/2011

To: Communications and Media Commission
Subject: Settlement of dues

Greetings,

In reference to your letter No. 2713 dated 29/5/2011 in regards to the partnership contract between Korek
Telecom and France Telecom, we would like to inform you that the final partnership contract was signed
between both companies.
In execution of clause 1 of your letter mentioned above, we would like to inform you that we transferred to
your bank account an amount of USD 162,500,000 (one hundred sixty two million five hundred thousand
US Dollars) including the following:
USD 125,000,000 (only one hundred twenty five million US Dollars) from the dues of the second
instalment, the first payment of the license amount with the legal interest incurred thereto being USD
37,500,000 (only thirty seven million and five hundred thousand US Dollars). We kindly ask you to
confirm receipt thereof.
And we would like to confirm our commitment to all the terms of the license contract.

With best regards,




    Korek-Building                  Tel: (066) 2423406
    45 Kurdistan Str. Salahideen    Mob: (0750) 4450022                    www.korektel.com
    Erbil-IRAQ                      Fax: +964 750 4460022                  Mail: info@koraklet.com




                                                     18
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 90 of 171
                                                                                                   C-037


         Office of the Chairman




Enclosures: Notification of depositing the amount for the Commission

[Signature]
Sirwan Saber Mustafa
Chairman of the Board of Directors


Copy to:
- Office of Prime Minister/For your kind information, with appreciation...
- Parliament/Labour and Services Commission/ For your kind information, with appreciation...
- Parliament/Legal Commission/ For your kind information, with appreciation...
- Federal Board of Supreme Audit/Board President Office/ For your kind information, with appreciation...
- Ministry of Finance/General Commission for Taxes/ For your kind information, with appreciation...
- Ministry of Trade/Companies Registrar/ For your kind information, with appreciation...
- Ministry of Industry and Minerals/Trademarks Department/ For your kind information, with
appreciation...
- Director General Office
- Board of Commissioners Office
- Financial Department
- Legal Department
- Frequencies Department
- Audit




    Korek-Building                   Tel: (066) 2423406
    45 Kurdistan Str. Salahideen     Mob: (0750) 4450022                 www.korektel.com
    Erbil-IRAQ                       Fax: +964 750 4460022               Mail: info@koraklet.com




                                                     19
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 91 of 171
                                                                                                       C-037
                 Republic of Iraq
            Communications and Media
                    Commission
             Director General's Office



No.: 96420
Date: 10/12/2013 to/Korek Telecom Ltd.
                              Subject/Inquiry and explanation on the partnership
 Greetings,
 In reference to the letter of your company No. (11-50) dated 13/3/2011,
 And in reference to the letter of our Commission No. 2713 dated 29/5/2011,
 And in reference to both letters of your company, the first under No. (11-95) dated 5/6/2011, and the
 second under No. (116-011) dated 9/8/2011,
After over 2 years of the partnership between you and France Telecom and our investigation into the
technical and financial position of your company, we would like to inform you of the following:
 1. The approval of the Communications and Media Commission to the partnership between your
 company (licensee) and the French company France Telecom, is conditional upon a number of
 requirements and obligations that must be fulfilled, particularly:
 - Providing the best services in the communications field throughout Iraq.
 - Making use of the French company France Telecom’s technologies in terms of establishing
 investment, technical, financial and commercial plans, and hiring the experienced individuals as necessary
 to allow development of the communications sector in Iraq.
 - Providing intensive and necessary technical support by France Telecom to improve the quality, extent
 and coverage of services throughout Iraq.
 - Securing the required funding to enable KOREK to meet its financial obligations, extend and develop
 its services and network, increase its client base and perform its investment obligations.
 - Complying with the terms of the licensing contract, particularly listing the company shares on the Iraq
 Stock Exchange.
 2. As of this date, the Commission could not verify that you met the above requirements, which deprives
 the said partnership of its main goal and enables a foreign company to exploit the resources of the telecom
 sector in Iraq without any positive returns by the foreign company for the sector.
 Thus, and in line with the role of our Commission to sponsor, supervise and maintain the communications
 sector being an essential component of national wealth, and based upon the authorities granted to us by
 Order No. 65 of 2004, we kindly request your company, within a period no later than one week from the
 date of this letter, to provide us with the reasons for the failure to meet the conditions mentioned above
 upon which the partnership was based, in order to take the necessary steps to allow us to maintain the
 communications sector in Iraq.
 With appreciation,
 [Signature]
 Dr. Safa Aldin Rabee
 Acting Director General
 Director General of the Commission
 [Seal of the Communications and Media Commission, Outgoing, Administrative Department]
 Copy to:
 - Board of Commissioners Office, for your kind information.
 - Communications Regulation Department/ for your kind information.
 - Outgoing file/for filing.



Email: enquiries@cmc.iq                              Al Masbah/Babel Quarter
P.O.Box 2044 Jadreiah Baghdad-Iraq                   Baghdad - Iraq
Fax:00964(1)7195839                                  Tel.: +964(1)7180009
Websiter:www.cmc.iq



                                                     20
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 92 of 171
                                                                                                         C-037



                                                 Head Office




No.: 14-09
Date: 22/1/2014

To: Communications and Media Commission

                                            Subject: Final notice

Greetings,

In reference to your letter No. 355 dated 16/1/2014 and your letter No. 9642 dated 10/12/2013, we list
below for your esteemed Commission the answers to the inquiries about the partnership with France
Telecom/Agility from both financial and technical aspects:
Financial aspect:
1. The new shareholders have contributed more than USD 800 million, which helped Korek Telecom
company to settle its debts, as well to expand and develop its network throughout Iraq. Without this
contribution, Korek company would not have been able to meet its technical and financial obligations
towards the creditors and concerned authorities, and would not have had this stable situation.
2. This contribution also helped Korek company to pay an amount of USD 165 million in addition to the
interest of your esteemed Commission in 2011 according to the agreed-upon schedule.
3. Later Korek company could have been able to settle the remaining license payments according to the
agreed-upon schedule; however, unfortunately due to the legal disputes, pending before courts and
competent authorities with your esteemed Commission, the payments were suspended until the disputes are
settled.
Technical aspect:
We would like to highlight that Korek company had, after the partnership, appointed a new administrative
team that is highly qualified and composed of an executive director, financial director, commercial director
and technical director etc... with the support of the shareholders to enable this team to lead the company to
expand its network throughout Iraq. In fact, the new administrative team succeeded in realizing big
achievements in a short time and despite many difficulties. We detail for you below some of the
achievements realized under the leadership of the new team which showed the real value of Korek
company to its shareholders and has therefore developed the communications sector in Iraq:
1. Establishing more than 1000 new stations throughout Iraq, representing more than double the number of
the stations that existed before partnership, noting that out of 1000 new stations, more than 700 stations
were established outside the northern regions.
2. Adding more than 2.7 million actual subscribers, noting that this number represents more than double
the number of the subscribers before the partnership, including more than 1.4 million subscribers from
outside the northern regions after partnership.




    Korek Telecom Co.
    45 Kurdistan Str.                                                       www.korektel.com
    Salahideen, Erbil-IRAQ                                                  Mail: info@koraklet.com
                   Tel: (066) 2423406       Mob: (0750) 4450022        Fax: +964 750 4460022




                                                     21
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 93 of 171
                                                                                                         C-037



                                                 Head Office




3. As a result of establishing new stations and supporting the shareholders, the company's revenues
increased from USD 351 million to around USD [illegible] million from 2010 to 2013, being an increase of
around 100% of the revenues after the partnership, which had a positive effect in increasing the share of
your esteemed Commission from the company's net revenues.
4. An independent company has recently conducted a study and evaluation of the performance of
Korek’s network and the level of its subscribers’ satisfaction with the quality of services provided, and the
results thereof were very positive and this company has admitted that Korek company manages a network
of high quality and that its subscribers are very satisfied with the services received provided.
5. Also recently, with the support of France Telecom company, Korek company implemented the CBIO
system (Charging and Billing in One) system from the international company Ericsson, the only one in Iraq
and the Middle East, and the fourth worldwide. This system, which is developed by Ericsson company,
will provide Korek’s subscribers with control and service quality. By proceeding with this system, Korek
company has a single revenue management system for all its services and subscribers, totaling more than
five million active subscribers throughout Iraq, including features such as discounts, promotional prices
and offers, which was announced to the subscribers in the daily newspapers. Please find enclosed a report
including the advertisements in the newspapers.
6. We should note the technical achievements of the partnership, as indicated below:
a. Updating three main PBX systems in Baghdad, Erbil and Babel to increase the capacity of subscribers
and improve the quality of service.
b. Rebuilding an advanced MW network for the purpose of increasing the network stability and
capacities.
c. Updating the software for the stations and PBX systems as well as the service centre for the
subscribers to be upgraded to the latest international techniques that are approved by France Telecom.
d. Updating a high-speed data service throughout Iraq and adding new services for the subscribers,
including:
      • Malicious call barring, Anti-sms spam, Anti bill shock, E-top up, etc.
      • Developing a service centre for the subscribers in Erbil by adding new devices of higher
           capabilities and updating a new service centre for subscribers in Baghdad for the service of
           subscribers in the centre and south of Iraq.
      • Purchasing new tools and equipment to improve the performance of the technical operations and
           the quality of service for subscribers (Osiris, Daset, Astellia) etc.
      • Adding updated technical services on the network (new features) to improve the quality of
           service in the network (IRC) to limit the effect of the radioactive interferences with the network.
      • Purchasing meters of non-ionizing radiations as requested by your esteemed Commission in
           order to show the effect of transmission to the citizens.
      • Purchasing Data Warehouse to provide a data system containing accurate information about the
           financial reports and the technical information.
The facts mentioned above are part of the achievements realized, thus they shall not be considered a
comprehensive list of all the benefits resulting from the partnership as the new partnership has many
achievements that will help to improve and develop Korek company in the communications field for the
betterment of Iraq. It is clear that the new management, the contribution as well as the direct and indirect
support by the shareholders of Korek, have contributed a lot to the company and helped to develop the
    Korek Telecom Co.
    45 Kurdistan Str.                                                        www.korektel.com
    Salahideen, Erbil-IRAQ                                                   Mail: info@koraklet.com
                   Tel: (066) 2423406       Mob: (0750) 4450022         Fax: +964 750 4460022




                                                      22
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 94 of 171
                                                                                                     C-037



                                                Head Office




communications sector in Iraq in the last few years, as these matters would not have been possible without
this partnership.




    Korek Telecom Co.
    45 Kurdistan Str.                                                      www.korektel.com
    Salahideen, Erbil-IRAQ                                                 Mail: info@koraklet.com
                   Tel: (066) 2423406      Mob: (0750) 4450022        Fax: +964 750 4460022




                                                    23
    Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 95 of 171
                                                                                                  C-037



                                               Head Office




We hope we made it clearer to your esteemed Commission and showed the significant benefits achieved by
Korek company and its subscribers through development of the communications sector in Iraq, and we also
confirm that we will always make all efforts to develop the communications sector in Iraq.

Thank you for your understanding for our position

With best regards and appreciation

Enclosures:

- CBIO reports

[Signature]
Ghada [illegible] Gebara
Executive Director



    Head Office




Copy to:
- Outgoing file




    Korek Telecom Co.
    45 Kurdistan Str.                                                   www.korektel.com
    Salahideen, Erbil-IRAQ                                              Mail: info@koraklet.com
                   Tel: (066) 2423406     Mob: (0750) 4450022      Fax: +964 750 4460022




                                                    24
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 96 of 171
                                                                C-037




                                           28th November 2013




             [Your choice is right]




                                      25
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 97 of 171
                                                                                                         C-037


Dr. Bahaa Hussein Rabee                                                                  My vision
      Al Muraab                                                                     • Iraq where everyone
Candidate of the State of                                                           enjoys safety, security,
     Law Coalition                                                                  justice, freedom and
                                                                                    equality.
                                                                                    • Iraq that succeeds to
                                                                                    destroy terrorism and
                                                  Who am I?                         protect innocent people
                                                                                    from religious targeting.
                            I am Dr. Bahaa Hussein Rabee, from a known
                            Alawi family of Al Muraab. I was born in the city       • Babel province to
                            of Al Hannah, in Al Taq Quarter in 1963. I grew         enjoy its rights ensuring
                            up in this city that is rich with its history and       its improvement and
                            culture. My father is Mr. Hussein Rabee who was         flourishing in terms of
Tel.: 000000000             martyred by the American forces. He, may his soul       services, job
                            rest in peace, had major impact on the social life of   opportunities, human and
Email:                      the city of Al Hannah and its suburbs.                  economic development,
                                                                                    and to be the basis for
dr_bahaal9@yahoo.c          I suffered as well as my family from the injustice
                                                                                    upgrading higher
                            of the ancient regime and my family offered two
                                                                                    education in Iraq.
om                          martyrs in the previous regime period and two
                                                                                    • Upgrading education
                            martyrs in the religious war initiated by the
                            enemies of Iraq being the terrorists against            in Iraq in support of the
                            innocent people. I hold a doctorate in physics and      teacher, student and
                            I work as professor in Babel University. I have         administrative cadre, and
                            more than 70 scientific researches published in         creating a good
                            many specialized scientific journals, and some of       educational environment
                            my publications are under study as an approved          to spread the spirit of
                            curriculum in the Iraqi universities.                   creativity and innovation.
                            I bear the concerns of people and I am keen to keep     • Ensuring
                            social contact with them and provide them service       opportunities to young
                            as much as possible. I am very positive that Iraq       people for development
                            will be saved from the machination of the enemies       and growth in an
                            who intend to harm its people. However, the Iraqis      environment that
                            will, with their strength, patience, sacrifices and     develops their
                            creativity, be able to build the country which we all   capabilities, encourages
                            share away from the calls for separation,               their creativity, respects
                            extremism and violence.                                 their freedom and
                                                                                    develops their economic
                            I seek to be an active member in the Parliament to
                                                                                    aspects and capacities.
                            participate to alleviate the suffering and offer
                            different ideas that are realistic to make changes to   • Realizing social
                            the life of Iraqis in general and the people of Babel   justice and establishing
                            in particular.                                          laws to guarantee
                                                                                    woman's rights.




                                                     26
     Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 98 of 171
                                                                                                        C-037

                                             Together for Iraq




What I would like to ask from you..
Your participation in the elections are considered a national and ethical duty as well as a right for you
guaranteed by the Constitution through which you can choose who has the right to make the decision that
concerns the country and your region.
Thus, I would like you, brother, sister, colleagues, to strongly participate in the elections and choose the
best in terms of integrity, virtue in action and speaking, proper opinion and mind. This way we can take
Iraq in the way of security.

27

Your brother Dr. Bahaa Hussein Rabee Al Muraab




                                                     27
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 99 of 171
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 100 of 171
                                                                                                               C-037


                                Vision & Scope
                   To build up a national main distributor who provides the Iraqi market with
                   KOREK golden, platinum and diamond numbers as per KOREK pricing policy
 Vision


            KOREK                    Golden Distributor                                End users


                                                                                                   Korek MDs

                                                                                                        End user

                                                                                               Korek SDs

    Korek will provide the         The Golden Distributor will supply the
    Golden Distributor with        distribution channels with numbers as per pre
    stock of Golden, Platinum      set pricing scheme and sales strategies via sales
    and diamond numbers            channels.




                                                        29
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 101 of 171
                                                                     C-037


                       Opportunity

                    ‐ Huge demand for golden numbers in Iraq as
                    kind of social state who are usually high ARPU
                    users.
Opportunity




                    ‐ Business segment
                    ‐ First to market with such a concept
                    ‐ Maximize profit
                    ‐ Variety of sales channels
                    ‐ Requested special numbers
                    ‐ Selling adds within the internet site




                                30
           Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 102 of 171
                                                                                                                        C-037


                                                    Business Rules
                 ‐ Outsourcing Concept, to be managed through Independent Entity/Sister Company.
                 ‐ Commission Margin 25%
                 ‐ Minimum order $2M.
Business Rules




                 ‐ Categories/formulas of numbers that are provided Super Silver to Super platinum.
                 ‐ 15% of numbers' stock will be managed separately by KOREK.
                 ‐ Special Welcome Pack & Package Design (Dual Branding with KOREK).
                 ‐ Sales Channels: Sales through conventional channels; Main Distributors, Retailers POS, Korek Shops.
                 ‐ Direct Sales: Telesales/Call center, Dedicated Corporate & VIP team
                 ‐ Online Sales: Sales though Dedicated Website for Online Reservation, online Bidding/Auction.




                       2 M US$ Minimum Order                                                        Korek Sub Dealers
                                                                                                   Korek Main Dealers
                                                                                                    Korek Subscribers
                                                                                                      Korek Website
                                                                                                      Korek Shops
                                          Distributer/Sister Company




                                                                       31
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 103 of 171
                                                                                                                                                                          C-037

                                 Number Purchase‐Online

     Unique SIMs                                                                 CALL US ON                                                   Follow us on
      for unique people
                                                                                Home | Request a number | Login | Register | About | News | Sitemap | Support | Contact




                                                                          Search for your UNIQUE number...

                                                                                                                                 SEARCH
                                                                          Just enter the last six digits of your ideal number and let us do the rest.


            Special Numbers                         Platinum Numbers                                    Gold Numbers                                    Silver Numbers

 Home > Welcome to Unique Sims


      Special Numbers

      Platinum Numbers

      Gold Numbers

      Silver Numbers

 SIM only                        What we’re all about ...                                                                                      Featured Numbers
       Orange
                                 Unique SIMs provide memorable mobile phone numbers available on all UK mobile phone
                                 networks whether you are on a “pay monthly” contract or as a “Pay As You Go”. We have a huge
                                 selection to choose from at low prices.




                                                                                    32
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 104 of 171
                                                                                                                     C-037

                   Number Purchase‐Online

                                         Tell a Friend/Boss          Add to favourites       View Cart (0)
       ELITE NUMBERS                                                                      Silver Numbers
                                           Elite Numbers™          Gold Numbers


           Elite Numbers™
              From £700
           Gold Numbers™
              From £300
          Silver Numbers™
              From £100
          Bronze Numbers™                                    ELITE NUMBERS
               From £30                                    Be Envied, Be The Elite!

     Home
                            At Elite Numbers™ Ltd we specialise in memorable mobile phone numbers otherwise
     About us
                            categorised as either an Elite Number, Gold Number, Silver Number or a Bronze Number. All
     How it works           of our mobile numbers are available on any UK network and a Gold Number can replace your
     View mobile numbers    current mobile number.
     Alphanumeric number
     Request a number       Whether on contract or Pay As You Go (“See how it works”). The important thing is, once you
                            purchase a memorable mobile number it’s ours for life and you can cherish it.
     Contact us
                            Please use the links below to view the memorable mobile numbers that are currently available
                            today. The numbers are categorised by price, so there is a




                                                 33
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 105 of 171
                                                               C-037

              Number Purchase‐Online




                               34
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 106 of 171
                                                                                                                        C-037


                                     Revenue Stream

        Core Revenue
                                                       Selling KOREK Golden, Platinum & Diamond numbers via multi
                                                       sales channels.
                                                       Revenue: Sales value as per KOREK pricing list Profit:
                                                            ‐ End user             25%
                                                            ‐ KOREK POSs & MDs 10%
        Revenue Generators



                             Auctions                  Special Numbers                           Adds
                Golden Distributor                 Golden Distributor                Golden Distributor
                Will be allowed to organize        Is allowed to request special     is allowed to use his own web
                auctions using approved            numbers from KOREK.               site for advertising for others.
                numbers by KOREK through his KOREK will charge the Golden            KOREK will has a free
                own web site or an event or        Distributor with 50$ for every    advertising offer and special
                any other channels.                approved number.                  discount for its MDs
                KOREK will receive (25%)of the
                extra value of the sold
                numbers through auctions
       All the operation will be fully automated through web site for all levels




                                                            35
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 107 of 171
                                                                                                                   C-037


                            Distributor Org. Chart



                                                 General Manager




         IT Manager      Marketing Manager         Sales Manager                          Financial Manager




     Web administrator                  Sales Coordinator   Sales Coordinator   Cashier               Accountant




                                                       36
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 108 of 171
                                                                                C-037


                                      Annex 2
Price category   M1   M2   M3   M4   M5   M6   M7   M8   M9   M10   M11   M12   Total




                                          37
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 109 of 171
                                                                                                        C-037


                               Sales Forecast & Profit
        Total       M1    M2    M3    M4    M5    M6    M7    M8    M9    M10    M11    M12     Total
   Core Business
      Others
        Total




     Other         M1    M2    M3    M4    M5    M6    M7    M8    M9    M10    M11    M12    Total
    Auctions
 Special Numbers
      Adds
     Total




                                                  38
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 110 of 171
                                                                                              C-037


                                 Distributor Cost Model
                 Cost       M1    M2   M3   M4   M5   M6   M7   M8   M9   M10   M11   Total
   Office Rent
   Decoration & Furnature
   Salaries
   GM
   Fin Manager
   Casheir
   Accountant
   Sales manager
   Sales Cor.
   IT manager
   Web desiner
   Market manager
   Administration
   Web site
   Launching event




                                                 39
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 111 of 171
                                                                                                          C-037


                                Distributor Business Case




                                                    Acc. Profit   Acc. Cost

                           M1   M2   M3   M4   M5          M6     M7          M8   M9   M10   M11   M12
             Profit
             Cost
             Net


             Acc. Profit
             Acc. Cost
             Net




    r
,       *.




                                                       40
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 112 of 171
                                                                    C-037


      Available Numbers & Potential Value
                           Ranges
   Price                                          Total   Value $




   Grand Total




                                    41
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 113 of 171
                                                                            C-037


                                      Annex 1
 Price category   M1   M2   M3   M4   M5    M6   M7   M8   M9   M10   M11   M12




                                           42
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 114 of 171
                                                                                 C-037


                                       Annex 3
 Price category   M1   M2   M3   M4   M5   M6   M7   M8   M9   M10   M11   M12   Total




                                           43
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 115 of 171
                                                               C-037


                     Thank You




                               44
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 116 of 171
                                                               C-037




                               45
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 117 of 171
                                                              C-037




                               46
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 118 of 171
                                                              C-037




                               47
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 119 of 171
                                                              C-037




                               48
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 120 of 171
                                                              C-037




                               49
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 121 of 171
                                                              C-037




                               50
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 122 of 171
                                                              C-037




                               51
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 123 of 171
                                                              C-037




                               52
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 124 of 171
                                                              C-037




                               53
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 125 of 171
                                                              C-037




                               54
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 126 of 171
                                                              C-037




                               55
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 127 of 171
                                                              C-037




                               56
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 128 of 171
                                                              C-037




                               57
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 129 of 171
                                                              C-037




                               58
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 130 of 171
                                                              C-037




                               59
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 131 of 171
                                                              C-037




                               60
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 132 of 171
                                                              C-037




                               61
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 133 of 171
                                                              C-037




                               62
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 134 of 171
                                                              C-037




                               63
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 135 of 171
                                                              C-037




                               64
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 136 of 171
                                                              C-037




                               65
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 137 of 171
                                                              C-037




                               66
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 138 of 171
                                                              C-037




                               67
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 139 of 171
                                                              C-037




                               68
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 140 of 171
                                                              C-037




                               69
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 141 of 171
                                                              C-037




                               70
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 142 of 171
                                                              C-037




                               71
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 143 of 171
                                                              C-037




                               72
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 144 of 171
                                                              C-037




                               73
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 145 of 171
                                                              C-037




                               74
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 146 of 171
                                                              C-037




                               75
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 147 of 171
                                                              C-037




                               76
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 148 of 171
                                                              C-037




                               77
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 149 of 171
                                                              C-037




                               78
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 150 of 171
                                                              C-037




                               79
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 151 of 171
                                                              C-037




                               80
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 152 of 171
                                                              C-037




                               81
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 153 of 171
                                                              C-037




                               82
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 154 of 171
                                                              C-037




                               83
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 155 of 171
                                                              C-037




                               84
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 156 of 171
                                                              C-037




                               85
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 157 of 171
                                                              C-037




                               86
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 158 of 171
                                                              C-037




                               87
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 159 of 171
                                                              C-037




                               88
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 160 of 171




            EXHIBIT 13
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 161 of 171
                                                               C-053
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 162 of 171




            EXHIBIT 14
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 163 of 171
                                                               C-052
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 164 of 171
                                                               C-052
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 165 of 171
                                                               C-052
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 166 of 171




            EXHIBIT 15
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 167 of 171
                                                               C-054




                                1
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 168 of 171
                                                               C-054




                                2
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 169 of 171
                                                               C-054




                                3
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 170 of 171
                                                               C-054




                                4
Case 2:19-mc-00175-RBS Document 1-6 Filed 11/05/19 Page 171 of 171
                                                               C-054




                                5
